Exhibit 10.1

 

  

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: [****]

Telephone: [****]

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

 

DATE:    August 20, 2010 TO:    TD AMERITRADE HOLDING CORPORATION Attention:   
[****] Facsimile:    [****] Telephone:    [****] Email:    [****] FROM:   
Barclays Capital Inc., acting as Agent for Barclays Bank PLC TELEPHONE:   
[****]

SUBJECT: Share Repurchase Transaction

Reference Number(s): [BN119093]

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and TD
Ameritrade Holding Corporation (“Counterparty”) on the Trade Date specified
below (the “Transaction”). This Confirmation constitutes a “Confirmation” as
referred to in the Master Agreement specified below. Barclays Bank PLC is not a
member of the Securities Investor Protection Corporation (“SIPC”). Barclays is
regulated by the Financial Services Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, this Transaction shall be deemed to be a Share Forward Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Barclays
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency –
Cross Border) (the “Master Agreement Form”) together with the 1994 ISDA Credit
Support Annex (New York Law – Bilateral Form) (the “CSA” and, together with the
Master Agreement Form, the “Agreement”) as if Barclays and Counterparty had
executed an agreement in such form (without any Schedule but with such elections
set forth in this Confirmation) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction. The parties hereby
agree that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms: Trade Date:    August 20, 2010 Seller:    Barclays Buyer:   
Counterparty Shares:    The Common Stock, USD 0.01 par value per share of
Counterparty (Ticker symbol “AMTD”). Prepayment:    Applicable Prepayment
Amount:    As specified in Schedule A Prepayment Date:    Counterparty shall pay
the Prepayment Amount to Barclays no later than the Second Exchange Business Day
following the Trade Date. Variable Obligation    Not Applicable Exchange:   
NASDAQ Global Select Market Related Exchange(s):    All Exchanges. Calculation
Agent:    Barclays. All determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Promptly following a
reasonable request by Counterparty, the Calculation Agent shall provide to such
party in reasonable detail (i) the material inputs or assumptions utilized by
the Calculation Agent in making such determination and (ii) in the case of a
calculation, the manner in which such calculation was performed using such
inputs or assumptions. For the avoidance of doubt, the Calculation Agent shall
not be required to disclose any proprietary models or data. Valuation:   
Trading Period:    The period of consecutive Scheduled Trading Days from and
including the Trade Date to and including the Maximum Maturity Date, as
specified in Schedule A; provided that, Barclays may designate any Scheduled
Trading Day on or after the Minimum Maturity Date, as specified in Schedule A,
as the last Scheduled Trading Day of the Trading Period. Barclays shall notify
Counterparty of any designation made pursuant to this provision on the Scheduled
Trading Day immediately following such designated day. Market Disruption Event:
  

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material” and by adding
the words “ or (iv) a Regulatory Disruption” after clause (a)(iii) as restated
above.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

2



--------------------------------------------------------------------------------

Regulatory Disruption:    A “Regulatory Disruption” shall occur if Barclays
determines in its commercially reasonable discretion exercised in good faith
that it is required in light of legal, regulatory or self-regulatory
requirements or related policies or procedures for Barclays to refrain from all
or any part of the market activity in which it would otherwise engage in
connection with this Transaction. Disrupted Day:    The definition of “Disrupted
Day” in Section 6.4 of the Equity Definitions shall be amended by adding the
following sentence after the first sentence: “A Scheduled Trading Day on which a
Related Exchange fails to open during its regular trading session will not be a
Disrupted Day if the Calculation Agent determines that such failure will not
have a material impact on Barclays’s ability to unwind any hedging transactions
related to the Transaction”. Consequence of Disrupted Days:    Notwithstanding
anything to the contrary in the Equity Definitions, to the extent that a
Disrupted Day occurs during the Trading Period, the Calculation Agent may
postpone the Maximum Maturity Date and the Minimum Maturity Date. If any
Disrupted Day occurs during the Trading Period, the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in whole, in which
case the 10b-18 VWAP for such Disrupted Day shall not be included for purposes
of determining the Settlement Price or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the 10b-18 VWAP for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event (if any) occurred and/or after the relevant Market Disruption
Event (if any) ended, and the Settlement Price shall be determined by the
Calculation Agent using an appropriately weighted average of the 10b-18 VWAPs
for all Scheduled Trading Days in the Trading Period instead of an arithmetic
average. Valuation Time:    Scheduled Closing Time; provided that if the
principal trading session is extended, the Calculation Agent shall determine the
Valuation Time in its reasonable discretion. Valuation Date:    The last
Scheduled Trading Day during the Trading Period. Settlement Terms:    Settlement
Method Election:    Not Applicable; subject to the terms of “Net Share
Settlement” below.

 

3



--------------------------------------------------------------------------------

Physical Settlement:    Applicable, subject to the terms of “Delivery of Shares
and Cash” below Settlement Currency:    USD Settlement Price:    The amount
equal to (i) the arithmetic average of the 10b-18 VWAPs for all Exchange
Business Days in the Trading Period (the “Average 10b-18 VWAP”) minus (ii) the
Discount, as specified in Schedule A. 10b-18 VWAP:    (A) For any Scheduled
Trading Day that is not a Disrupted Day, the volume-weighted average price at
which the Shares trade as reported in the composite transactions for all United
States securities exchanges on which such Shares are traded, excluding (i)
trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Scheduled Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Scheduled Trading Day and ten minutes before the scheduled
close of the primary trading in the market where the trade is effected, and (iv)
trades on such Scheduled Trading Day that do not satisfy the requirements of
Rule 10b-18(b)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined in good faith by the Calculation Agent, or (B)
for any Scheduled Trading Day that is a Disrupted Day, an amount determined in
good faith and in a commercially reasonable manner by the Calculation Agent as
10b-18 VWAP pursuant to “Consequence of Disrupted Days” above. Counterparty
acknowledges that the Calculation Agent may refer to the Bloomberg Page “AMTD
<Equity> AQR SEC” (or any successor thereto) for any Scheduled Trading Day to
determine the 10b-18 VWAP. Delivery of Shares and Cash:    On the Settlement
Date, Barclays will deliver to Counterparty, the Number of Shares to be
Delivered, plus an amount in cash equal to the amount (the “Cash Delivery
Amount”) by which the Prepayment Amount exceeds the Final Notional Amount
(collectively, the “Final Delivery Amount”). Number of Shares to be Delivered:
   As specified in Schedule A. Final Notional Amount:    The product of the
Number of Shares to be Delivered multiplied by the Settlement Price. Settlement
Date:    Three Exchange Business Days following the last Scheduled Trading Day
during the Trading Period. Net Share Settlement:    The terms of “Delivery of
Shares and Cash” above notwithstanding Counterparty may, by a separate
instruction given to Barclays on or prior to the second Scheduled Trading Day
following the final day of the Trading Period, elect that Net Share Settlement
shall apply to the Cash Delivery Amount provided that Counterparty makes the
representation contained in Paragraph 5(m) hereunder as of the date of such
election. If Net Share Settlement is applicable, on the day that is three
Scheduled Trading Days after the completion of the Net Share Settlement Period
(the “Net Share Settlement Date”) Barclays shall deliver (in addition to the
Number of Shares to be Delivered previously delivered on the Settlement



--------------------------------------------------------------------------------

   Date) a number of Shares to Counterparty (the “Net Delivery Shares”) equal to
the sum of the Daily Net Delivery Shares for all Scheduled Trading Days during
the Net Share Settlement Period. No fractional Shares shall be delivered in
connection with Net Share Settlement by Barclays, and the value of any
fractional Shares otherwise deliverable with respect to any Scheduled Trading
Day during the Net Share Settlement Period shall be paid in cash to Counterparty
on the Net Share Settlement Date (such value to be determined by multiplying
such fractional Share by the volume weighted average price at which Barclays
purchased such Shares). Daily Net Delivery Shares:    For any Scheduled Trading
Day during the Net Share Settlement Period, a number of Shares, rounded down to
the nearest whole integer, equal to (a) the quotient of (x) USD 8,000,000 (the
“Daily Purchase Amount”) or, with respect to the final Scheduled Trading Day
during the Net Share Settlement Period, a lesser amount equal to (i) the Cash
Delivery Amount minus (ii) the sum of all prior Daily Purchase Amounts divided
by (y) (i) the volume weighted average price at which Barclays purchased such
Shares on such Scheduled Trading Day plus (ii) the Fee Amount or (b) such lesser
number of shares as may be necessary in order for Barclays to comply with its
obligations under Section 5(b) hereof. Fee Amount:    USD 0.02 Net Share
Settlement Period:    The period during which Barclays makes purchases of the
Net Delivery Shares, commencing on the third Scheduled Trading Day immediately
following the final day of the Trading Period and ending on the Scheduled
Trading Day on which Barclays completes its purchases of the Net Delivery
Shares. Credit Support   

Paragraph 2 of the the CSA is hereby amended by adding the following to the end
thereof:

 

In addition, to secure its Obligations under this Agreement, Barclays hereby
pledges, assigns and grants to Counterparty a security interest in, lien on and
right of set-off against, all of Barclays’s right, title, interest, powers and
privileges in the property described below, whether now owned or existing or
hereafter acquired or arising and wherever located (collectively, the
“Collateral”):

 

1.      that certain account number [             ] in the name of Barclays Bank
PLC, maintained by The Bank of New York Mellon (in such capacity, the
“Custodian”) and all investment property, instruments, financial assets and
other property (as such terms are defined in the Uniform Commercial Code in
effect in the State of New York from time to time, (the “UCC”)) from time to
time held in or standing to the credit of such account or arising in connection
with such account (or any successor account, the “Collateral Account” and
together with any property credited thereto and rights related thereto, the
“Custodial Collateral”);

 

5



--------------------------------------------------------------------------------

  

2.      all books and records pertaining to the Custodial Collateral; and

 

3.      all proceeds (as such term is defined in the UCC) relating to any of the
foregoing; including, without limitation, distributions (whether principal or
interest), dividends (in money, shares of stock or other property), return of
capital, securities or other property issued pursuant to any recapitalization,
reorganization, merger, exchange or other transaction or any property received
in substitution for the Custodial Collateral, and all proceeds of any sale,
transfer, liquidation, redemption or reinvestment of the Custodial Collateral.

 

At all times commencing on the Prepayment Date and while this Transaction
remains outstanding, unless otherwise explicitly agreed between the parties
hereto, Barclays shall have credited to and maintain in the Collateral Account,
an amount of property having a Value (taking into account the Valuation
Percentage with respect to each type of Eligible Collateral) not less than the
Independent Amount.

 

“Independent Amount” for purposes of this Transaction and with respect to
Barclays means an amount equal to the Prepayment Amount.

 

Barclays agrees that all property credited to the Collateral Account shall
consist of items that constitute Eligible Collateral. For purposes hereof,
“Eligible Collateral” shall mean any of the following:

 

(i)     cash in USD at a Valuation Percentage of 100%;

 

(ii)    negotiable debt obligations issued by the United States Treasury
Department (“Treasury Securities”) having a remaining term to maturity of less
than one year at a Valuation Percentage of 99.25%;

 

(iii)  Treasury Securities having a remaining term to maturity of one year or
greater but less than five years at a Valuation Percentage of 97%;

 

(iv)   Treasury Securities having a remaining term to maturity of five years or
greater but less than ten years at a Valuation Percentage of 93%;

 

(v)    Treasury Securities having a remaining term to maturity of ten years or
greater but less than 20 years at a Valuation Percentage of 91%; and

 

(vi)   Treasury Securities having a remaining term to maturity of 20 years or
greater but less than 30 years at a Valuation Percentage of 85%.

 

Delivery of Custodial Collateral to the Custodian shall constitute a Transfer to
the Secured Party for purposes of Paragraphs 3 and 9 of the CSA. The Collateral
shall be deemed to be Posted Collateral for all purposes of the CSA. Following
the delivery of the Independent Amount to the Collateral Account, Barclays’s
Exposure to this Transaction shall be deemed to be zero. The parties agree that
Secured Party’s Exposure to this Transaction shall at all times be zero.

 

6



--------------------------------------------------------------------------------

  

 

Paragraph 6(c) of the CSA is hereby amended by deleting the words commencing
with “if the Secured Party is” in the second line thereof to, and including, the
words “Uniform Commercial Code,” in the fifth line thereof and replacing them
with the words “the Secured Party shall not”.

 

With respect to the Custodial Collateral pledged hereunder, Paragraph 9(ii) of
the CSA is hereby deleted in its entirety and replaced with the following: “it
is the sole owner of or otherwise has the right to pledge all Eligible
Collateral it has pledged to the Secured Party, free and clear of any security
interest, lien, encumbrance or other restriction other than the security
interest created hereby and any security interest of the Custodian.”

 

Barclays agrees that the Custodian meets all of the conditions set forth in
Paragraph 13(g) of the CSA.

 

“Valuation Date” for purposes of Paragraph 13(c)(ii) of the CSA shall mean each
Local Business Day while this Transaction remains outstanding.

 

“Valuation Time” for purposes of Paragraph 13(c)(iii) of the CSA shall mean the
close of business on the Local Business Day immediately preceding the Valuation
Date or date of calculation, as applicable, provided that the calculations of
Value and Exposure will, as far as practicable, be made as of approximately the
same time on the same date.

Adjustments:    Method of Adjustment:    Calculation Agent Adjustment; provided
that the Equity Definitions shall be amended (a) by replacing the words
“diluting or concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and
11.2(e)(vii) with the word “material”, (b) by adding the words “or the
Transaction” after the words “theoretical value of the relevant Shares” in
Section 11.2(a), 11.2(c) and 11.2(e)(vii) and (c) by deleting Section
11.2(e)(iii); provided, further that adjustments may be made to account for
changes in volatility and liquidity relative to the relevant Shares.

 

7



--------------------------------------------------------------------------------

Extraordinary Events: New Shares:    Section 12.1(i) of the Equity Definitions
is hereby amended by deleting the text in clause (i) in its entirety and
replacing it with the phrase “publicly quoted, traded or listed on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors)”.
Share-for-Share:    The definition of “Share-for-Share” set forth in Section
12.1(f) of the Equity Definitions is hereby amended by the deletion of the
parenthetical in clause (i) thereof. Consequence of Merger Events:   

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Barclays may elect Component Adjustment. Consequence of Tender Offers:    Tender
Offer:    Applicable

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment.

Share-for-Combined:

   Modified Calculation Agent Adjustment. Modified Calculation Agent Adjustment:
   For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by (i) revising the second parenthetical provision to read as follows
“(including adjustments to account for changes in volatility, stock loan rate or
liquidity relevant to the Shares or to this Transaction, but excluding
adjustments to account for changes in expected dividends)” and (ii) adding the
following italicized language after the stipulated parenthetical provision: from
the Announcement Date to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3).”. Announcement Date:    The definition of “Announcement Date” in
Section 12.1 of the Equity Definitions shall be amended by (i) replacing the
word “leads to the” in the third and the fifth lines thereof with the words “,
if completed, would lead to a”, (ii) replacing the words “voting shares” in the
fifth line thereof with the word “Shares”, (iii) inserting the words “by any
entity” after the word “announcement” in the third and the fifth lines thereof,
(iv) inserting the words “or to explore the possibility of engaging in” after
the words “engage in” in the third line thereto and (v) inserting the words “or
to explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fifth line thereto. Announcement Event:    If an Announcement
Event occurs, the Calculation Agent will determine the economic effect of the
Announcement Event on the theoretical value of this Transaction (including
without limitation any change in volatility, stock loan rate or liquidity
relevant to the Shares or to this Transaction) from the Announcement Date to the
Valuation Date. If such economic



--------------------------------------------------------------------------------

   effect is material, the Calculation Agent will adjust the terms of this
Transaction to reflect such economic effect. “Announcement Event” shall mean the
occurrence of the Announcement Date of a Merger Event or Tender Offer.
Composition of Combined Consideration:    Not Applicable; provided that,
notwithstanding Sections 12.5(b) and 12.1(f) of the Equity Definitions, to the
extent that the composition of the consideration for the relevant Shares
pursuant to a Tender Offer or Merger Event could be elected by an actual holder
of the Shares, the Calculation Agent will, in its sole discretion, determine
such composition. Nationalization, Insolvency or Delisting:    Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange. Additional Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation”, (ii) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by Barclays on the Trade
Date” and (iii) deleting clause (Y) thereof.

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

  

Applicable; provided that the definition of “Insolvency Filing” in Section 12.9
of the Equity Definitions shall be amended by deleting the clause “provided that
proceedings instituted or petitions presented by creditors and not consented to
by the Issuer shall not be deemed an Insolvency Filing” at the end of such
definition and replacing it with the following: “; or it has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation
by a creditor and such proceeding is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof.”

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may adjust the terms of the Transaction upon
the occurrence of such an event pursuant to Modified Calculation Agent
Adjustment (as if such event were a Tender Offer).”

 

9



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable.

Increased Cost of Hedging:

   Applicable.

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   Barclays or an affiliate of Barclays that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events. Determining Party:
   Barclays for all applicable Extraordinary Events. All determinations made by
the Determining Party shall be made in good faith and in a commercially
reasonable manner. Promptly following a reasonable request by Counterparty, the
Determining Party shall provide to such party in reasonable detail (i) the
material inputs or assumptions utilized by the Determining Party in making such
determination and (ii) in the case of a calculation, the manner in which such
calculation was performed using such inputs or assumptions. For the avoidance of
doubt, the Determining Party shall not be required to disclose any proprietary
models or data.

Acknowledgments:

   Non-Reliance:    Applicable. Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable. Additional Acknowledgments:    Applicable.

 

3. Mutual Representations, Warranties and Agreements.

Each of Barclays and Counterparty represents and warrants to, and agrees with,
the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA;

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act, or an “accredited investor” as defined in
Section 2(a)(15)(ii) of the Securities Act; and

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) If Counterparty purchases any Shares pursuant to this Transaction, such
purchase(s) will comply with (i) all laws and regulations applicable to it and
(ii) all contractual obligations of Counterparty;

 

10



--------------------------------------------------------------------------------

  (b) Counterparty shall immediately provide written notice to Barclays upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event
(other than an event constituting a Potential Adjustment Event solely by reason
of Section 11.2(e)(vii) of the Equity Definitions), a Merger Event or any other
Extraordinary Event; provided, however, that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Barclays;

 

  (c) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Barclays or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Barclays or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (d) [Reserved]

 

  (e) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

  (f) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (g) [Reserved]

 

  (h) Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
a number of Shares equal to the maximum Number of Shares to be Delivered
hereunder in compliance with the laws of the jurisdiction of Counterparty’s
incorporation or organization;

 

  (i) the Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, is pursuant to a publicly announced Share
repurchase program that has been approved by Counterparty’s board of directors
and is in accordance with Counterparty’s Derivative Use Policy, which has been
approved by Counterparty’s board of directors, and any such repurchase has been,
or shall when so required be, publicly disclosed in its periodic filings under
the Exchange Act and its financial statements and notes thereto;

 

  (j) Counterparty understands, agrees and acknowledges that Barclays has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (k) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

11



--------------------------------------------------------------------------------

  (l) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (m) Counterparty understands, agrees and acknowledges that no obligations of
Barclays to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Barclays
or any governmental agency;

 

  (n) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Barclays is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19, 01-6, 03-6 or
07-5 (or any successor issue statements), under FASB’s Liabilities & Equity
Project or under FASB Staff Position or any other accounting guidance; and

 

  (o) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.

 

5. Other Provisions:

 

  (a) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Barclays and Counterparty shall be transmitted exclusively
through Agent.

 

  (b) Rule 10b-18.

 

  (i) During the Net Share Settlement Period, if any, Barclays agrees (x) to
make all purchases of Shares (A) through only one broker or dealer on any single
day and (B) in a manner that would comply with the limitations set forth in
clauses (b)(2), (b)(4) and (c) of Rule 10b-18 under the Securities Exchange Act
of 1934 (“Rule 10b-18”) and (y) to use commercially reasonable efforts to make
all purchases of Shares in a manner that would comply with the limitations set
forth in clause (b)(3) of Rule 10b-18, in each case as if such rule was
applicable to such purchases.

 

  (ii) Except as disclosed to Barclays in writing prior to the Trade Date,
Counterparty represents and warrants to Barclays that it has not made any
purchases of blocks by or for itself or any of its Affiliated Purchasers
pursuant to the one block purchase per week exception in Rule 10b-18(b)(4) under
the Exchange Act during each of the four calendar weeks preceding such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser”, each as defined in
Rule 10b-18).

 

  (iii)

Counterparty agrees that it (A) will not, on any day during the Trading Period
and the Net Share Settlement Period, if any, make, or permit to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares or unless Counterparty reasonably
concludes, based on the advice of outside counsel, that it is required to make
such an announcement during such a regular trading session; (B) shall promptly
(but in any event prior to the next opening of the regular trading session on
the Exchange in the case of such an announcement not made during such a regular
trading

 

12



--------------------------------------------------------------------------------

  session) notify Barclays following any such announcement that such
announcement has been made; and (C) shall promptly (but in any event prior to
the next opening of the regular trading session on the Exchange) provide
Barclays with written notice specifying (i) Counterparty’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Barclays or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Barclays that such
information is true and correct. In addition, Counterparty shall promptly notify
Barclays of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

  (c) Rule 10b5-1. It is the intent of the parties that this Transaction comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule
10b5-1”), and the parties agree that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Counterparty shall take no
action that results in this Transaction not so complying with such requirements.
Without limiting the generality of the preceding sentence, Counterparty
acknowledges and agrees that (A) Counterparty does not have, and shall not
attempt to exercise, any influence over how, when or whether Barclays effects
any purchases in connection with this Transaction, (B) during the Trading Period
and the Net Share Settlement Period, if any, neither Counterparty nor its
officers or employees shall, directly or indirectly, communicate any information
regarding Counterparty or the Shares to any employee of Barclays or its
affiliates who is directly involved with the hedging of and trading with respect
to this Transaction, (C) Counterparty is entering into this Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 and (D) Counterparty
will not alter or deviate from this Confirmation or enter into or alter a
corresponding hedging transaction with respect to the Shares. Counterparty also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer or director of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.

 

  (d) Company Purchases. Without the prior written consent of Barclays and
except for purchases which are not solicited by or on behalf of Counterparty or
its affiliated purchasers (each as defined in Rule 10b-18 of the Exchange Act)
or purchases executed by Barclays or an Affiliate of Barclays, Counterparty
shall not purchase, and shall cause its affiliated purchasers not to directly or
indirectly (including, without limitation, by means of any cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares during the Trading Period and the
Net Share Settlement Period, if any.

 

  (e) Regulation M. Counterparty is not on the date hereof, engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty for which the Shares are a “covered security”, as
defined in Rule 100 of Regulation M and Counterparty is subject to a Rule 102
“restricted period” with respect to the Shares, other than a distribution
meeting the requirements of the exception set forth in Section 102(b)(7) of
Regulation M under the Exchange Act. Counterparty shall not, until the
Settlement Date or the Net Share Settlement Date, as applicable, engage in any
such distribution.

 

13



--------------------------------------------------------------------------------

  (f) [Reserved]

 

  (g) Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction without the prior written consent of
Barclays. Notwithstanding any provision of the Agreement to the contrary,
Barclays may, subject to applicable law, freely transfer and assign all of its
rights and obligations under the Transaction without the consent of Counterparty
to any affiliate of Barclays whose obligations hereunder are guaranteed by
Barclays.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’ obligations in respect of the Transaction and
any such designee may assume such obligations. Barclays shall be discharged of
its obligations to Counterparty to the extent of any such performance.

 

  (h) Role of Agent. Each of Barclays and Counterparty acknowledges to and
agrees with the other party hereto and to and with the Agent that (i) the Agent
is acting as agent for Barclays under the Transaction pursuant to instructions
from such party, (ii) the Agent is not a principal or party to the Transaction,
and may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Barclays and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Barclays or the Agent, other than
the representations expressly set forth in this Confirmation or the Agreement,
and (v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Barclays.

 

  (i) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Barclays upon written request by Counterparty. The Agent will
furnish to Counterparty upon written request a statement as to the source and
amount of any remuneration received or to be received by the Agent in connection
with a Transaction.

 

  (j)

Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment; provided that both parties agree that subparagraph
(ii) of Section 2(c) of the Agreement shall apply to the Transaction, except
that upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X under the
Transaction owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) under an Equity Contract owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this paragraph. “Equity Contract” shall mean for purposes of this
paragraph any transaction relating to Shares between X and Y (or any Affiliate
of Y) that qualifies as ‘equity’ under applicable accounting rules. Amounts (or
the relevant portion of such amounts) subject to set-off may be converted by Y

 

14



--------------------------------------------------------------------------------

  into the Termination Currency at the rate of exchange at which such party
would be able, acting in a reasonable manner and in good faith, to purchase the
relevant amount of such currency. If any obligation is unascertained, Y may in
good faith estimate that obligation and set-off in respect of the estimate,
subject to the relevant party accounting to the other when the obligation is
ascertained. Nothing in this section shall be effective to create a charge or
other security interest, and nothing in this section shall impair Counterparty’s
rights to foreclose upon or liquidate or otherwise dispose of the Collateral in
exercising its rights under the CSA or the UCC.

 

  (k) Staggered Settlement. Barclays may, by notice to Counterparty on or prior
to any Settlement Date (a “Nominal Settlement Date”), elect to deliver any
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Barclays will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under the applicable settlement method above among the
Staggered Settlement Dates or delivery times; and (ii) the aggregate number of
Shares that Barclays will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that Barclays would otherwise be required to deliver on such Nominal Settlement
Date.

 

  (l) Alternative Calculations and Counterparty Payment on Early Termination and
on Certain Extraordinary Events. If Barclays owes Counterparty any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to require Barclays to satisfy any such Payment Obligation by
delivery of Termination Delivery Units (as defined below) by giving irrevocable
telephonic notice to Barclays, confirmed in writing within one Scheduled Trading
Day, no later than noon New York time on the Early Termination Date or other
date the Transaction is cancelled or terminated, as applicable, where such
notice shall include a representation and warranty from Counterparty that it is
not, as of the date of the telephonic notice and the date of such written
notice, aware of any material non-public information concerning itself or the
Shares (where “material” shall have the meaning set forth in paragraph 5(m)
below) (“Notice of Counterparty Termination Delivery”); provided that
Counterparty shall not have the right to so elect in the event of (i) an
Insolvency, a Nationalization or a merger event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Barclays
shall deliver to Counterparty a number of Termination Delivery Units having a
fair market value (net of any brokerage and underwriting commissions and fees)
equal to the amount of such Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be sold over a
commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such payment obligation). If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions shall be applicable, except that all references
to “Shares” shall be read as references to “Termination Delivery Units.”
“Termination Delivery Units” means in the case of a Termination Event, Event of
Default or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event; provided that if such Nationalization, Insolvency, Tender Offer or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

15



--------------------------------------------------------------------------------

  (m) No Material Non-Public Information. On the Trade Date, Counterparty
represents and warrants to Barclays that it is not aware of any material
non-public information concerning itself or the Shares. “Material” information
for these purposes is any information to which an investor would reasonably
attach importance in reaching a decision to buy, sell or hold Shares.

 

  (n) No Counterparty Payment or Delivery Obligations upon Settlement.
Notwithstanding anything to the contrary herein, under no circumstances will
Counterparty owe Barclays any amount upon settlement (including settlement upon
Early Terminations and Certain Extraordinary Events).

 

  (o) [Reserved]

 

  (p) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (q) Status of Claims in Bankruptcy. Barclays acknowledges and agrees that this
Confirmation is not intended to convey to Barclays rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Barclays’ right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Barclays’ rights in respect of any transactions other than the
Transaction.

 

  (r) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (s) Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Barclays is one or more of a “financial institution,” “swap
participant” and “financial participant” within the meaning of Sections 101(22),
101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto further agree
and acknowledge (A) that this Confirmation is (i) a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” or a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Barclays is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

  (t) [Reserved]

 

  (u) Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Loss and Second
Method will apply. Notwithstanding anything to the contrary herein, in no event
will any Adjustment be made or consideration be paid as a result of an
Extraordinary Dividend declared by Counterparty.

 

16



--------------------------------------------------------------------------------

  (v) Governing Law. The law of the State of New York (without reference to
choice of law doctrine).

 

  (w) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

6. Account Details:

 

  (a) Account for payments to Counterparty:

[****]

 

  (b) Account for payments to Barclays:

[****]

 

7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Barclays for the Transaction is: Inapplicable, Barclays is not a
Multibranch Party.

 

8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

TD Ameritrade Holding Corporation

4211 South 102nd Street

Omaha, NE 68127

Attention: [****]

 

  (b) Address for notices or communications to Barclays:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn: [****]

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.

 

17



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Barclays a facsimile of the fully-executed
Confirmation to Barclays at [****]. Originals shall be provided for your
execution upon your request.

Very truly yours,

 

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with this Transaction

By:   /s/ Paul Robinson   Name: Paul Robinson   Title: Managing Director

Accepted and confirmed as of the Trade Date:

TD AMERITRADE HOLDING CORPORATION

By:   /s/ William J. Gerber   Name: William J. Gerber   Title: Chief Financial
Officer

 

18



--------------------------------------------------------------------------------

SCHEDULE A

For the purposes of the Transaction, the following terms shall have the
following values/meanings:

 

1. Prepayment Amount:

   USD 169,200,000

2. Maximum Maturity Date:

   November 30, 2010

3. Minimum Maturity Date:

   September 20, 2010

4. Discount:

   USD 0.40

5. Number of Shares to be Delivered:

   A number of Shares determined by reference to the Grid, as set forth in
Schedule B.



--------------------------------------------------------------------------------

SCHEDULE B

The Grid

 

Average 10b-18 VWAP

   Number of Shares to be Delivered (mm) Less than or equal to USD 14.50   
12.00 USD 14.75    10.80 USD 15.00    9.60 USD 15.25    8.40 USD 15.50    7.20
USD 15.75    6.00 USD 16.00    4.80 USD 16.25    3.60 USD 16.50    2.40 USD
16.75    1.20 Greater than or equal to USD 17.00    0.00

If the Average 10b-18 VWAP is (i) above USD 14.50 and below USD 17.00 and
(ii) between any two share prices listed above, the Number of Shares to be
Delivered shall be determined by linear interpolation.

 

20